                      IN THE UNITED STATES DISTRICT COURT FOR
                            THE WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

ZACHARY SMITH and BRIAN KAGARICE,
individually and on behalf of all others
similarly situated,
                                                    Case No.: 4:18-cv-00670-NKL
                      Plaintiffs,
                                                    ORAL ARGUMENT REQUESTED
vs.

TRUMAN ROAD DEVELOPMENT, LLC
d/b/a NO OTHER PUB f/k/a KANSAS CITY
SPORTING AND SOCIAL CLUB, LLC.

THE CORDISH COMPANIES, INC.

ENTERTAINMENT CONSULTING
INTERNATIONAL, LLC.

                      Defendants.



DEFENDANTS TRUMAN ROAD DEVELOPMENT, LLC D/B/A NO OTHER PUB, THE
     CORDISH COMPANIES, INC., AND ENTERTAINMENT CONSULTING
             INTERNATIONAL, LLC’S MOTION TO DISMISS


       Defendants Truman Road Development, LLC d/b/a No Other Pub, The Cordish

Companies, Inc., and Entertainment Consulting International, LLC, by and through their counsel,

respectfully request that this Court grant their Motion to Dismiss pursuant to Fed. R. Civ. P.

12(h)(3). In support of this Motion, Defendants contemporaneously file their Suggestions in

Support of their Motion to Dismiss and attached exhibits. Pursuant to Local Civil Rule 7.0(e),

Defendants respectfully request oral argument on this Motion.




         Case 4:18-cv-00670-NKL Document 216 Filed 09/09/20 Page 1 of 3
Dated: September 9, 2020
                                         Respectfully submitted,

                                         /s/ Jacqueline M. Sexton
                                         W. James Foland             #25022
                                         Jacqueline M. Sexton        #53262
                                         FOLAND, WICKENS,ROPER,
                                         HOFER, CRAWFORD P.C.
                                         1200 Main St., Suite 2200
                                         Kansas City, Missouri 64105
                                         Telephone: (816) 427-7474
                                         Facsimile: (816) 472-6262
                                         jfoland@fwpclaw.com
                                         jsexton@fwpclaw.com

                                         AND

                                         Lauri A. Mazzuchetti (pro hac vice)
                                         Whitney M. Smith (pro hac vice)
                                         Glenn T. Graham (pro hac vice)
                                         KELLEY DRYE & WARREN LLP
                                         One Jefferson Road
                                         Parsippany, New Jersey 07054
                                         (973) 503-5900
                                         lmazzuchetti@kelleydrye.com
                                         wsmith@kelleydrye.com
                                         ggraham@kelleydrye.com

                                         ATTORNEYS FOR DEFENDANTS




        Case 4:18-cv-00670-NKL Document 216 Filed 09/09/20 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on this 9th day of September 2020, the

foregoing was filed electronically with the Court using the CM/ECF system, which sent

notification of such filing to all counsel of record.

                                                        /s/ Jacqueline M. Sexton
                                                        ATTORNEYS FOR DEFENDANTS




         Case 4:18-cv-00670-NKL Document 216 Filed 09/09/20 Page 3 of 3
